Opinion issued April 17, 2008








In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00871-CV



SHAWNS AUTO PART MECHANIC AND BODY SHOP,  Appellant

V.

ARTURO CASTILLO,  Appellee



On Appeal from the 151st District Court 
Harris County, Texas
Trial Court Cause No. 2003-02475



MEMORANDUM OPINION	Appellant Shawns Auto Part Mechanic and Body Shop has neither established
indigence, nor paid all the required fees.  See Tex. R. App. P. 5 (requiring payment
of fees in civil cases unless indigent), 20.1 (listing requirements for establishing
indigence); see also Tex. Gov't Code Ann. §§ 51.207 (Vernon 2005), 51.208
(Vernon Supp. 2007); 51.941(a) (Vernon 2005), 101.041 (Vernon Supp. 2007)
(listing fees in court of appeals); Fees Civ. Cases B(1), (3) (listing fees in court of
appeals).  After being notified that this appeal was subject to dismissal, appellant
Shawns Auto Part Mechanic and Body Shop did not adequately respond.  See Tex.
R. App. P. 5 (allowing enforcement of rule); 42.3(c) (allowing involuntary dismissal
of case).
	We dismiss the appeal for nonpayment of all required fees.  We deny all
pending motions.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Bland.